Citation Nr: 0300673	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  98-10 619A	)	DATE
	)
	)

THE ISSUE

Whether the Board of Veterans' Appeals (Board) committed 
clear and unmistakable error (CUE) in a March 30, 1987 
decision by phrasing the issue as entitlement to a rating 
in excess of 70 percent for schizophrenia, rather than as 
entitlement to restoration of a 100 percent rating for 
that disorder.  


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans	


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to May 
1969.  

This matter was initially before the Board from an April 
1999, claim alleging CUE in a March 30, 1987 Board 
decision.  In a January 2000 decision, the Board found 
that the March 30, 1987 Board decision was not clearly and 
unmistakably erroneous.  

Subsequently, the veteran appealed the Board's January 
2000 decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a September 2002 decision, 
the Court reversed the Board's January 2000 decision, 
finding that the March 1987 Board decision was clearly and 
unmistakably erroneous.  


FINDING OF FACT

In September 2002, the Court held that the March 30, 1987 
Board decision was clearly and unmistakably erroneous.


CONCLUSION OF LAW

A March 30, 1987 Board decision was clearly and 
unmistakably erroneous and the criteria for restoration of 
a 100 percent rating for schizophrenia, effective from 
January 1, 1986, have been met.  38 U.S.C.A. § 7111 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a change in the law during the pendency of 
the veteran's claim.  Under 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002), the obligations of VA with 
respect to the duties to assist and notify a claimant as 
to the information and evidence necessary to substantiate 
a claim for VA are defined.  The primary implementing 
regulations are published at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2002).  These statutory and regulatory changes 
are liberalizing and are applicable to appeals.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

However, the determination of whether there was clear and 
unmistakable error (CUE) in a prior decision is based upon 
the record and the law in effect at the time of the 
challenged decision.  Russell v. Principi, 3 Vet. App. 
310, 314 (1992).  Therefore, the duty to assist in 
evidentiary development and the duty to notify the 
claimant of any additional evidence necessary to complete 
the application are not applicable where a CUE is claimed.  
Livesay v. Principi, 15 Vet. App. 165, 178-9 (2001).

The record indicates that a December 1971 rating decision 
awarded the veteran service connection for schizophrenia 
and assigned a 100 percent disability rating, effective 
from November 1970.  In a September 1985 decision, the RO 
proposed to reduce the veteran's rating for schizophrenia 
from 100 percent to 70 percent.  In October 1985, the RO 
prospectively effectuated  the reduction and a 70 percent 
disability rating was assigned, effective from January 1, 
1986.  The veteran appealed the RO's decision to the 
Board.  In a March 30, 1987 decision, the Board phrased 
the issue as entitlement to an increased rating for 
schizophrenia, currently evaluated as 70 percent 
disabling, and concluded that the criteria for an 
evaluation in excess of 70 percent had not been met.  

In April 1999, the Moving Party filed a claim for CUE with 
the March 30, 1987 Board decision.  In January 2000, the 
Board found that there was no CUE in the March 1987 
decision.  In September 2002, the Court reversed the 
Board's January 2000 decision; the Court found that the 
March 1987 Board decision was clearly and unmistakably 
erroneous, and ordered that the veteran's 100 percent 
rating be restored.  Thus, in accordance with the Court's 
Order, the veteran's 100 percent rating for schizophrenia 
is restored, effective from January 1, 1986.  



ORDER

The March 30, 1987 Board decision was clearly and 
unmistakably erroneous, and restoration of a 100 percent 
rating for schizophrenia, effective from January 1, 1986, 
is granted, subject to the laws which govern the payment 
of monetary awards.     



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

